Citation Nr: 1548308	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disorder with residuals of a shrapnel injury.

3.  Entitlement to a disability rating in excess of 10 percent for limitation of motion of left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's petition to reopen his claim for service connection for a cervical spine disorder and denied his claim for a higher disability rating for a left knee disorder with residuals of a shrapnel injury, rated as 10 percent disabling under Diagnostic Code (DC) 5257.  

The Veteran testified at a video-conference hearing before the undersigned in June 2013.  

The Board reopened the claim for service connection for a cervical spine disorder and remanded the underlying service connection claim, as well as the claim for a higher disability rating for a left knee disability, in September 2013.  A March 2014 rating decision from the same RO subsequently assigned a separate disability rating of 10 percent for left knee limitation of motion under Diagnostic Code 5260, effective February 29, 2014, the date of the Veteran's most recent VA examination.  38 C.F.R. § 4.71a (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A.  Cervical Spine Disability

VA provided an examination of the Veteran's cervical spine in February 2014, but the opinion obtained from the examiner is not adequate.  It is unclear whether the examiner reviewed the evidence in the Veteran's claims file, as the examiner's report and opinion contain several inaccuracies and failed to mention relevant evidence from the Veteran's June 2013 Travel Board hearing and several buddy statements of record.  The examiner stated that the Veteran did not report the onset of his neck pain until several decades after service; however, numerous statements in VA treatment records as well as the Veteran's testimony during his hearing reveal that the Veteran reported having had ongoing neck pain since service.  See Transcript of Record at 25; July 2009, April 2009, December 2008 VA Treatment Records; April 2009 J.B. Statement.  Further, the examiner stated that the Veteran was first diagnosed with cervical spine degenerative joint disease and degenerative disc disease in 2008 and cervical radiculopathy in 2014, but then went on to state that a 2002 private magnetic resonance image (MRI) found cervical spine degenerative disc disease and an electromyogram found cervical radiculopathy.   In addition, the examiner failed to address the Veteran's assertion that his cervical spine disorder was caused by bouncing and jostling while riding in tanks, jumping off of tanks, and the recoil from repeatedly shooting 90mm rounds in service.  See Transcript of Record at 21, 24-25; October 2009, February 2008, May 2004 Statements.  

On remand, VA should obtain an addendum opinion addressing the Veteran's assertions and other evidence noted above.

B.  Left Knee Disability

The record lacks sufficient information to make a decision on the claim.  The record contains several diagnoses related to the left knee meniscus, including medial meniscus tearing, degeneration of the menisci, complex tear of medical meniscus, and derangement of menisci, but conflicting medical evidence suggests rather that at least part of the Veteran's meniscus was removed.  See March 2014 VA Joints Examiner (indicating the Veteran had never had any meniscal condition or surgical procedure for a meniscal condition); March 2010 VA Joints Examination (meniscus is surgically absent); May 2006 VA Treatment Records (diagnosing degenerative changes with partial meniscectomy and possible recurring meniscal tear).  The actual report of the left knee arthroscopy at Ashland Community Hospital and Clinics is not in the Veteran's claims file.  On remand, VA should make arrangements to obtain this report.

On remand, the RO should schedule the Veteran for a new VA examination to clarify the Veteran's diagnoses and relevant functional limitations.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from November 2013 forward.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Drs. Webb and Roberts, Providence Occupational Health, Southern Oregon Imaging, Medford Medical Clinic, Providence Medford Medical Center, Rogue Valley Medical Center, Medford Radiological Group, and Ashland Community Hospital and Clinic (to include the report of his left knee arthroscopy in 2001 or 2002).  

3.  Make arrangements to obtain records related to any Workers Compensation claim from the Veteran's July 16, 2002, on-the-job injury.  See August 2003 VA Posttraumatic Stress Disorder (PTSD) Examination (reporting neck pain after being rear-ended by a Hyster).

4.  After completing the above development, obtain an addendum opinion from the February 2014 VA examiner or another appropriate examiner regarding the nature and etiology of the Veteran's cervical spine disability.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cervical spine-related diagnosis present at any point since the Veteran's January 2007 claim had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should consider the complaints and findings of neck pain in the service treatment records, to include in February 1967; the conceded in-service injury from an explosion while the Veteran was in a tank, as well as his assertions that he has a cervical spine disorder due to bouncing and jostling while riding in a tank or from recoil while repeatedly shooting 90mm rounds; and the Veteran's report of having had ongoing neck pain since service.  See Transcript of Record at 25; July 2009, April 2009, December 2008 VA Treatment Records; April 2009 J.B. Statement.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

5.  Schedule the Veteran for an appropriate VA examination to determine the severity of his left knee disorder.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiner should, to the extent possible, clarify the diagnoses and residuals associated with the Veteran's left knee disorder, including any meniscal tears, ACL injuries, chronic synovitis, medial meniscus tearing, degeneration of the menisci, complex tear of medical meniscus, derangement of menisci, enthesopathy, internal derangement of the knee, history of partial arthritis with an old ACL tear, chronic synovitis, etc.  The examiner should specifically indicate whether the Veteran's 2002 left knee arthroscopy removed the Veteran's meniscus or other cartilage in part or in whole.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

6.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

